Name: Commission Regulation (EEC) No 1013/85 of 19 April 1985 concerning the stopping of fishing for whiting and cod by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/16 Official Journal of the European Communities 20 . 4. 85 COMMISSION REGULATION (EEC) No 1013/85 of 19 April 1985 concerning the stopping of fishing for whiting and cod by vessels flying the flag of the Netherlands the Netherlands have prohibited fishing for these stocks as from 18 April 1985 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10(3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 800/85 (4), provides for whiting and cod quotas for 1985 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of whiting and cod in the waters of ICES division VII a, by vessels flying the flag of the Netherlands or registered in the Netherlands, have reached the quotas allocated for 1985 ; whereas HAS ADOPTED THIS REGULATION : Article 1 Catches of whiting and cod in the waters of ICES divi ­ sion VII a, by vessels flying the flag of the Netherlands or registered in the Netherlands, are deemed to have exhausted the quotas allocated to the Netherlands for 1985. Fishing for whiting and cod in the waters of ICES division VII a, by vessels flying the flag of the Nether ­ lands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovemen ­ tioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. It shall apply With effect from 18 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29. 7. 1982, p. 1 . O OJ No L 169, 28 . 6 . 1983, p. 14. 0 OJ No L 1 , 1 . 1 . 1985, p. 1 . 0 OJ No L 89, 29 . 3 . 1985, p. 4.